Exhibit 10.1
AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)

         
 
       
Participant:
       
 
       

Award Period: 20                    
     1. Award. In consideration for services as a member of Chart Industries,
Inc.’s (the “Company’s”) Board of Directors (the “Board”) in the next fiscal
year, the Company hereby agrees to make four installment payments of shares of
common stock of the Company (the “Shares”) to the Participant during such fiscal
year. Alternatively, the Participant may elect to receive the Shares at the time
indicated in the Deferral Election Form below (such date of later delivery of
such Shares pursuant to the Deferral Election Form is referred to herein as the
“Delivery Date”).
     The Company’s obligation to make any such payments shall be subject to, and
on the terms and conditions set forth in, this Stock Award Agreement and
Deferral Election Form (this “Agreement”) and the Amended and Restated Chart
Industries, Inc. 2005 Stock Incentive Plan (the “Plan”) which, as amended from
time to time, is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the
meanings attributed to them under the Plan.
     2. Payment of Shares.
     (a) Timing. Except as otherwise provided in a valid and timely submitted
Deferral Election Form, an installment payment will be made on the first
business day of each quarter (each a “Grant Date”) in the next fiscal year
provided that the Participant continues to serve as a non-employee member of the
Board on the applicable Grant Date. If the Participant elects to defer payment
of Shares until a later fiscal year, Shares will be credited to a bookkeeping
account as deferred shares (“Deferred Shares,” the number of which credited to
the bookkeeping account on the Grant Date shall equal the number of Shares then
deferred) maintained for the Participant in installments on each Grant Date
provided that the Participant continues to serve as a non-employee member of the
Board on the applicable Grant Date.
     (b) Amount. An installment payment will consist of a number of Shares with
a value of $                     (or such other amount as the Committee may
determine) on the applicable Grant Date. The precise number of Shares to which
the Participant will be entitled will be determined by reference to the closing
price of a Share on the principal exchange on which the Shares trade on the
first business day of the applicable quarter or, if the first business day of
the applicable quarter falls on a date on which the Shares are not regularly
traded, the closing price on the most recent trading date for Shares prior to
the first business day of the applicable quarter. Any partial Shares shall be
rounded down to the next whole Share.





--------------------------------------------------------------------------------



 



     3. Dividend Equivalents. Should the Participant elect the deferral of
payment of Shares, then this Section 3 shall apply. If on any date while
Deferred Shares are held in the bookkeeping account hereunder the Company shall
pay any cash dividend on the Shares (with a record date after the Grant Date),
the Company shall credit to the Participant’s bookkeeping account and the
Participant shall be entitled to receive, on the Delivery Date, a cash payment
equal to: (a) the number of Deferred Shares held by the Participant as of the
related dividend record date, multiplied by (b) the per Share amount of such
cash dividend. In the case of any dividend declared on Shares (with a record
date after the Date of Grant) that is payable in the form of Shares, the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be granted, as of the Delivery Date, a number of additional Deferred Shares
(rounded down to the next whole Share) equal to: (x) the aggregate number of
Deferred Shares that have been held by the Participant through the related
dividend record date, multiplied by (y) the number of Shares (including any
fraction thereof) payable as a dividend on a Share.
     4. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Deferred Shares subject to this Agreement
pursuant to Section 9(a) of the Plan as it deems equitable, but such
substitution or adjustment shall not duplicate the value of any benefit the
Participant shall be entitled to receive under this Agreement.
     5. No Right to Continued Employment. The award evidenced by this Agreement
shall impose no obligation on the Company or any Affiliate to continue the
Employment of the Participant and shall not lessen or affect the Company’s or
its Affiliate’s right to terminate the Employment of such Participant.
     6. No Voting Rights. The Participant shall not have any voting or similar
rights with respect to any Shares or Deferred Shares unless and until Shares
have been registered in the Company’s register of shareholders. Without limiting
the foregoing, the Participant shall not have any voting or similar rights with
respect to any Deferred Shares during any period such shares are subject to a
deferral election.
     7. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.
     8. Transferability. Rights hereunder may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company and any Affiliate.
     9. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company or its Affiliates for the Participant or to either party at such

- 2 -



--------------------------------------------------------------------------------



 



other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
     10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
     11. Shares Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Shares are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
     12. Modifications. Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve any intended deferral of income recognition until the
issuance or transfer of Shares hereunder.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     14. Compliance with Section 409A of the Code. This Agreement, together with
the Plan, constitutes the entire agreement between the parties with respect to
the subject matter hereof. The parties intend that this Agreement be, at all
relevant times, in compliance with (or exempt from) Section 409A of the Code and
all other applicable laws, and this Agreement shall be so interpreted and
administered. In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Agreement or any related document as it deems necessary or desirable to
more fully address issues in connection with compliance with (or exemption from)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which the Company is bound, the Company and its affiliates shall
have no responsibility for tax or legal consequences to the Participant (or the
Participant’s beneficiaries) resulting from the terms or operation of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                                           
                                    , 20    .

                  PARTICIPANT       CHART INDUSTRIES, INC.    
 
               
 
      By:        
 
         
 
   

- 3 -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
     I understand that, as a non-employee director of Chart Industries, Inc.
(the “Company”), I will be entitled to four installment payments of shares of
common stock of the Company (the “Shares”) in the next fiscal year, as specified
in the above Agreement.
Normal Time and Form of Payment
     In the absence of a contrary election below, I will receive an installment
payment on the first business day of each quarter in the next fiscal year, to
the extent specified in the above Agreement.
Complete the election below only if you wish to defer all or a portion of each
payment until a date after 20___(i.e., until a date after the fiscal year
covered by the above Agreement).
Election to Defer Payment
     I hereby elect to have                                         % (enter a
whole percentage between 1% and 100%; if less than 100% the number of Shares
deferred will be rounded up to the next whole Share) of any Shares (and any
related dividend equivalents) otherwise payable to me in
20___ paid to me at the following time:

              On [the earli[er][est] of]:
 
       
 
  o                                                                ,
20                      [[or][,]
 
       
 
  o   The first day of January following my separation from service with the
Company’s Board of Directors [or]
 
       
 
  o   The date of the occurrence of a “change in ownership or effective control”
(as defined under Section 409A of the Internal Revenue Code) of the Company.

An election to defer payments must be submitted to the Company by the last day
of the fiscal year immediately preceding the fiscal year to which the election
applies.

                 
 
               
Participant:
          ACKNOWLEDGED    
 
               
 
               
Print Name:
                                                                      ,    
 
               
 
          for Chart Industries, Inc.    
 
               
Date:
               
 
               





--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
(Mid-Year Elections)

         
 
       
Participant:
       
 
       

Award Period: 20                    
     1. Award. In consideration for services as a member of Chart Industries,
Inc.’s (the “Company’s”) Board of Directors (the “Board”) in this fiscal year,
the Company hereby agrees to make installment payments of shares of common stock
of the Company (the “Shares”) to the Participant at certain times during the
remainder of the fiscal year. Alternatively, the Participant may elect to
receive the Shares at the time indicated in the Deferral Election Form below
(such date of later delivery of such Shares pursuant to the Deferral Election
Form is referred to herein as the “Delivery Date”).
     The Company’s obligation to make any such payments shall be subject to, and
on the terms and conditions set forth in, this Stock Award Agreement and
Deferral Election Form (this “Agreement”) and the Amended and Restated Chart
Industries, Inc. 2005 Stock Incentive Plan (the “Plan”) which, as amended from
time to time, is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the
meanings attributed to them under the Plan.
     2. Payment of Shares.
     (a) Timing. Except as otherwise provided in a valid and timely submitted
Deferral Election Form, the first installment payment will be made on the
earlier of: (i) the date of the first meeting of the Board attended by the
Participant as a non-employee director, or (ii) the first business day of the
calendar quarter after the Participant becomes a non-employee director, with
each succeeding installment payment during the current fiscal year made to the
Participant on the first business day of each remaining quarter (each such
payment date being a “Grant Date”) in the fiscal year, provided that the
Participant continues to serve as a non-employee member of the Board on the
applicable Grant Date. If the Participant elects to defer payment of Shares
until a later fiscal year, Shares will be credited to a bookkeeping account as
deferred shares (“Deferred Shares,” the number of which credited to the
bookkeeping account on the Grant Date shall equal the number of Shares then
deferred) maintained for the Participant in installments on each Grant Date
provided that the Participant continues to serve as a non-employee member of the
Board on the applicable Grant Date.
     (b) Amount. An installment payment will consist of a number of Shares with
a value of $                     (or such other amount as the Committee may
determine) on the applicable Grant Date. The precise number of Shares to which a
Participant will be entitled will be determined by reference to the closing
price of a Share on the principal exchange on which





--------------------------------------------------------------------------------



 



the Shares trade on the applicable Grant Date or, if the Grant Date falls on a
date on which the Shares are not regularly traded, the closing price on the most
recent trading date for Shares prior to the Grant Date. Any partial Shares shall
be rounded down to the next whole Share.
     (c) Mid-Year Elections. Special rules apply if a Participant enters the
plan in the middle of a fiscal year. First, the Participant must elect to defer
installment payments within 30 days of becoming a director. If no election is
made in this time frame, installment payments will be made quarterly in that
fiscal year. The Participant will have another opportunity to defer installment
payments for the next fiscal year. Second, a deferral election may only apply to
installment payments to be made with respect to calendar quarters beginning
after the date of the election.
     For example, suppose a Participant became a director on April 15 and
attended a Board meeting on that date. The Participant would have to make a
deferral election within 30 days (i.e., before May 15). That election would only
become effective for the installment payments otherwise scheduled to be made for
the third and fourth calendar quarters. If the Participant was to receive an
installment payment for the second calendar quarter, it will be made despite the
deferral election.
     3. Dividend Equivalents. Should the Participant elect the deferral of
payment of Shares, then this Section 3 shall apply. If on any date while
Deferred Shares are held in the bookkeeping account hereunder the Company shall
pay any cash dividend on the Shares (with a record date after the Grant Date),
the Company shall credit to the Participant’s bookkeeping account and the
Participant shall be entitled to receive, on the Delivery Date, a cash payment
equal to: (a) the number of Deferred Shares held by the Participant as of the
related dividend record date, multiplied by (b) the per Share amount of such
cash dividend. In the case of any dividend declared on Shares (with a record
date after the Date of Grant) that is payable in the form of Shares, the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be granted, as of the Delivery Date, a number of additional Deferred Shares
(rounded down to the next whole Share) equal to: (x) the aggregate number of
Deferred Shares that have been held by the Participant through the related
dividend record date, multiplied by (y) the number of Shares (including any
fraction thereof) payable as a dividend on a Share.
     4. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Deferred Shares subject to this Agreement
pursuant to Section 9(a) of the Plan as it deems equitable, but such
substitution or adjustment shall not duplicate the value of any benefit the
Participant shall be entitled to receive under this Agreement.
     5. No Right to Continued Employment. The award evidenced by this Agreement
shall impose no obligation on the Company or any Affiliate to continue the
Employment of the Participant and shall not lessen or affect the Company’s or
its Affiliate’s right to terminate the Employment of such Participant.
     6. No Voting Rights. The Participant shall not have any voting or similar
rights with respect to any Shares or Deferred Shares unless and until Shares
have been registered in the Company’s register of shareholders. Without limiting
the foregoing, the Participant shall not have

- 2 -



--------------------------------------------------------------------------------



 



any voting or similar rights with respect to any Deferred Shares during any
period such shares are subject to a deferral election.
     7. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.
     8. Transferability. Rights hereunder may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company and any Affiliate.
     9. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company or its Affiliates for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.
     10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
     11. Shares Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Shares are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
     12. Modifications. Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve any intended deferral of income recognition until the
issuance or transfer of Shares hereunder.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

- 3 -



--------------------------------------------------------------------------------



 



     14. Compliance with Section 409A of the Code. This Agreement, together with
the Plan, constitutes the entire agreement between the parties with respect to
the subject matter hereof. The parties intend that this Agreement be, at all
relevant times, in compliance with (or exempt from) Section 409A of the Code and
all other applicable laws, and this Agreement shall be so interpreted and
administered. In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Agreement or any related document as it deems necessary or desirable to
more fully address issues in connection with compliance with (or exemption from)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which the Company is bound, the Company and its affiliates shall
have no responsibility for tax or legal consequences to the Participant (or the
Participant’s beneficiaries) resulting from the terms or operation of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                                    , 20                    .

                  PARTICIPANT       CHART INDUSTRIES, INC.    
 
               
 
      By:        
 
         
 
   

- 4 -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
(Mid-Year Elections)
     I understand that, as a non-employee director of Chart Industries, Inc.
(the “Company”), I will be entitled to installment payments of shares of common
stock of the Company (the “Shares”) in this fiscal year.
Normal Time and Form of Payment
     In the absence of a contrary election below, I will receive an installment
payment on the first business day of each quarter remaining in this fiscal year,
to the extent specified in the above Agreement.
Complete the election below only if you wish to defer all or a portion of a
payment until a date after this fiscal year.
Election to Defer Payment
     I hereby elect to have                     % (enter a whole percentage
between 1% and 100%; if less than 100%, the number of Shares deferred will be
rounded up to the next whole Share) of any Shares (and any related dividend
equivalents) otherwise payable to me in 20___ paid to me at the following time:

              On [the earli[er][est] of]:
 
       
 
  o                                                                , 20 
                    [[or][,]
 
       
 
  o   The first day of January following my separation from service with the
Company’s Board of Directors [or]
 
       
 
  o   The date of the occurrence of a “change in ownership or effective control”
(as defined under Section 409A of the Internal Revenue Code) of the Company.

An election to defer payments scheduled to be made in this fiscal year must be
submitted to the Company within 30 days of the date a Participant becomes a
director.

                 
 
               
Participant:
          ACKNOWLEDGED    
 
               
 
               
Print Name:
                                                                      ,    
 
               
 
          for Chart Industries, Inc.    
 
               
Date:
               
 
               

